Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed November 30, 2021 is acknowledged and has been entered.  Claims 1-9 and 13 have been amended.  Claim 11 has been cancelled. Accordingly, claims 1-9, 12, and 13 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 11 are now moot in light of Applicant's cancellation of the claim.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1-9, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Erturk (US 2020/0209118) in view of Miyawaki et al. (US 2014/0178927), is hereby, withdrawn.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/KR2019/001822 filed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step (i) is indefinite in reciting, “clearing an ex vivo biological tissue having a thickness of 1 mm or more” because an ambiguity is created in failing to specify a maximum upper limit with respect to the recitation of “or more.”  It is unclear what is encompassed in the recitation of “ex vivo biological tissue” as the corresponding extracted thickness parameter of “1 mm or more” provides no upper numerical limit excluding large organs extracted from a whale, for example.  Specifically, the phrase “or more” is a relative term which renders the claim indefinite as the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See also claim 8.
Claim 1 is further vague and indefinite in reciting, “biological tissue having a thickness of 1 mm or more” in all occurrences in the claim because “1 mm or more” sets 
Claim 7 is indefinite in reciting, “the ex vivo biological tissue, the cleared biological tissue, and the permeable, cleared biological tissue each have a thickness of 3 mm or more” because an ambiguity is created in failing to specify a maximum upper limit with respect to the recitation of “or more.”  It is unclear what is encompassed in the recitation of “ex vivo biological tissue” as the corresponding extracted thickness parameter of “3 mm or more” provides no upper numerical limit excluding large organs extracted from a whale, for example.  Specifically, the phrase “or more” is a relative term which renders the claim indefinite as the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 is further vague and indefinite in reciting, “the ex vivo biological tissue, the cleared biological tissue, and the permeable, cleared biological tissue each have a thickness of 3 mm or more” because “3 mm or more” sets forth an open-ended maximum limit; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See also claims 9 and 12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for extracted biological tissues having a thickness of 1 mm to 3 mm, does not appear to reasonably provide enablement for large extracted biological tissues having a thickness of 3 mm or more which encompasses an open-ended maximum thickness of biological tissues including extracted organs of large mammals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
The nature of the invention- the invention is directed to a method for clearing and immunostaining an extracted biological tissue using 1) a clearing composition comprising CHAPS and urea to produce a cleared biological tissue having a defined thickness of about 1 mm to 3 mm; 2) an immunostaining composition comprising DMSO, Triton X-100, and a primary antibody to produce a permeable, cleared biological tissue having the defined thickness of about 1 mm to 3 mm; and 3) a secondary antibody conjugated to a fluorescent material to further stain the permeable, cleared biological tissue having the defined thickness of about 1 mm to 3 mm [0018, 0023, 0026, 0036, 0044].
The state of the prior art- the prior art of record fails to disclose the clearing composition and the immunostaining composition, as claimed, for use in immunostaining cleared biological tissues.
The predictability or lack thereof in the art- there is no predictability based on the instant specification that the claimed clearing composition and immunostaining composition will work in advantageously increasing permeability and immunostaining extracted large biological tissues and organs having a thickness of 3 mm or more, such as organs obtained from humans and large animals to which the primary antibody will have to penetrate to sufficiently immunostain the thickness of the tissue for 3D imaging [0045, 0046].
The amount of direction or guidance present is notably limited - appropriate guidance is provided by the specification for the claimed method and compositions to work in tiny organs such as mouse brain extracted from adult mice in Preparative and Experimental Example 1 of Applicant’s disclosure.  However, the specification fails to 
The presence or absence of working examples and breadth of the claims- working examples are provided in the specification that show the claimed compositions and method to work only in small organs of small adult mice.  There are no working examples that show analogous results in immunostaining extracted large biological tissues with open-ended maximum thickness beyond 3 mm, such as organs extracted from humans and larger mammals, which are encompassed by the broad scope of the instant claims [0071-0074, 0083-0087]. 

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-9 and 12 have been considered but are moot in light of Applicant’s amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
9.	Claims 1-9 and 12 are free of the prior art of record.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



January 25, 2022